


EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the “Agreement”), by and between FOREST LABORATORIES,
INC., a Delaware corporation (the “Company”), and Brenton L. Saunders (the
“Executive”), dated as of October 1, 2013.
 
A. The Company and the Executive are entering into this Agreement to make
provision for the Executive’s continued employment with the Company and its
subsidiaries following a Change of Control (as defined below) of the Company and
to set forth the compensation and benefits arrangements relating thereto,
including compensation and benefits payable in connection with a termination of
employment or a termination of the agreement in the event the Company’s
successor does not assume the agreement upon a Change of Control.  The Board of
Directors of the Company has determined that it is in the best interests of the
Company and its stockholders that this agreement be entered into in order to
assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control of
the Company.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations set forth herein, the Company and the Executive hereby agree as
follows:
 
1.  
Certain Definitions:

 
(a)  
The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1(b)) on which a Change of Control (as defined in
Section 2) occurs.  Anything in this Agreement to the contrary notwithstanding,
if a Change of Control occurs and if the Executive’s employment with the Company
is terminated prior to the date on which the Change of Control occurs, and if it
is reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control or (ii) otherwise arose in connection
with or anticipation of the Change of Control, then for all purposes of this
Agreement, the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.

 
(b)  
The “Change of Control Period” shall mean the period commencing on October 1,
2013 and ending on the December 31, 2015; provided, however, that commencing on
January 1, 2014, and on each annual anniversary of such date (such date and each
annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated in accordance with this Agreement, the
Change of Control Period shall be automatically extended so as to terminate
three years after such Renewal Date unless, at least 60 days prior to the
Renewal Date, the Company shall give notice to the Executive that the Change of
Control Period shall not be so extended.

 
2.  
Change of Control.  For the purpose of this Agreement, a “Change of Control”
shall mean:

 
(a)  
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), (i) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of shares of common
stock of the Company which, when added to the common stock beneficially owned by
such Person, represents more than 50% of either (A) the total fair market value
of the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), or (ii) during any
12-month period, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of securities of the Company representing
30% or more of the Outstanding Company Voting Securities; provided, however,
that for purposes of this subsection (a), the following acquisitions of
securities of the Company shall not constitute a Change of Control:  (V) any
acquisition directly from the Company, (W) any acquisition by the Company, (X)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (Y) any
acquisition made by a Person who is eligible under the provisions of Rule 13d-1
under the Exchange Act as in effect on the date hereof to report such
acquisition on Schedule 13G, or (Z) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of subsection
(c) of this Section 2; or

 
(b)  
Individuals who, as of the date hereof, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors; or

 
(c)  
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all (defined as more than 50% of the total
gross fair market value) of the assets of the Company (a “Business
Combination”), in each case unless, following such Business Combination, (i)
Persons who were the beneficial owners, respectively, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (ii) no Person (excluding
any corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, more than 30%
of the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of the Directors providing such Business
Combination.

 
The Executive and the Company hereby acknowledge that there has been no Change
of Control (as defined in this Agreement) as of the date hereof.
 
3.  
Employment Period.  The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the third anniversary of such date or such
lesser period as determined in accordance with this Agreement (the “Employment
Period”).

 
4.  
Terms of Employment.

 
(a)  
Position and Duties.

 
(i)  
During the Employment Period, (A) the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties, and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held and exercised by and assigned to the
Executive at any time during the 120-day period immediately preceding the
Effective Date and (B) the Executive’s services shall be performed at the
location where the Executive was employed immediately preceding the Effective
Date or any office or location less than 35 miles from such location.

 
(ii)  
During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 
(iii)  
Subject to the provisions of the second sentence of Section 1(a), this Agreement
shall be canceled and will not be effective in any manner in the event that the
Executive’s employment with the Company terminates prior to the Effective
Date.  As of and after such termination, subject to the provisions of the second
sentence of Section 1(a), this Agreement shall be deemed to be null and void and
may not be reinstated except by the signature of an officer authorized by the
Board of Directors.

 
(b)  
Compensation.

 
(i)  
Base Salary.  During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs.  During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually.  Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement.  Annual Base Salary shall not be reduced
after any such increase and the term “Annual Base Salary” as utilized in this
Agreement shall refer to Annual Base Salary as so increased.  As used in this
Agreement, the term, “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.

 
(ii)  
Annual Bonus.  In addition to the Annual Base Salary, the Executive shall be
awarded, for each Bonus Year (as defined below) ending during the Employment
Period, an annual bonus (the “Annual Bonus”) in cash at least equal to the
highest aggregate amount awarded to the Executive under all annual bonus,
incentive and other similar plans of the Company with respect to any of the last
three full years prior to the Effective Date (annualized in the event that the
Executive was not employed by the Company for the whole of such year) (the
“Recent Annual Bonus”).  For purposes of this Agreement, each fiscal year of the
Company or calendar year during the Employment Period with respect to which
annual bonuses are paid generally by the Company to employees of the Company
shall be referred to as a “Bonus Year.”  Each such Annual Bonus shall be paid as
soon as practicable but no later than two and one half months after the end of
the Bonus Year with respect to which the Annual Bonus is awarded, unless the
Executive properly elects to defer the receipt of such Annual Bonus in
compliance with the terms of any plan of the Company that is then in effect and
which permits such deferral.

 
(iii)  
Incentive, Savings and Retirement Plans.  During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the

 
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided at any time during the Employment Period to other
peer executives of the Company and its affiliated companies generally.

 
(iv)  
Welfare Benefit Plans.  During the Employment Period, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other peer executives of the Company and
its affiliated companies, but in no event shall such plans, practices, policies
and programs provide the Executive with benefits which are less favorable in the
aggregate than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the

 
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided at any time during the Employment Period to other
peer executives of the Company and its affiliated companies generally.

 
(v)  
Expenses.  During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
during the Employment Period with respect to other peer executives of the
Company and its affiliated companies generally.

 
(vi)  
Fringe Benefits.  During the Employment Period, the Executive shall be entitled
to fringe benefits, including, without limitation, tax and financial planning
services, payment of club dues, and, if applicable, use of an automobile and
payment of related expenses, in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect at any time during the Employment Period with respect to other peer
executives of the Company and its affiliated companies generally.

 
(vii)  
Office and Support Staff.  During the Employment Period, the Executive shall be
entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and its affiliated companies at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided at any time during the Employment Period with respect to other peer
executives of the Company and its affiliated companies generally.

 
(viii)  
Vacation.  During the Employment Period, the Executive shall be entitled to paid
vacation in accordance with the most favorable plans, policies, programs and
practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
during the Employment Period with respect to other peer executives of the
Company and its affiliated companies generally.

 
5.  
Termination of Employment.

 
(a)  
Death or Disability.  The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period.  If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive written notice of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that within
30 days after such receipt the Executive shall not have returned to full-time
performance of the Executive’s duties.  For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

 
(b)  
Cause.  The Company may terminate the Executive’s employment during the
Employment Period for Cause.  For purposes of this Agreement, “Cause” shall
mean:

 
(i)  
the willful and continuous failure of the Executive to perform  substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board of Directors of the Company which specifically identifies the manner
in which the Board of Directors believes that the Executive has not
substantially performed the Executive’s duties, or

 
(ii)  
the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

 
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act or failure to act based upon authority given pursuant to a resolution duly
adopted by the Board of Directors or upon the instructions of a senior officer
of the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done or omitted to be done by the Executive in good
faith and in the best interests of the Company.  The cessation of employment of
the Executive shall not be deemed to be for Cause unless and until there shall
have been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board of Directors at a meeting of the Board called and held for the purpose of
(after reasonable notice is provided to the Executive and the Executive is given
an opportunity, together with counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive is guilty of the
conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.
 
(c)  
Good Reason.  The Executive’s employment may be terminated by the Executive for
“Good Reason”.  For purposes of this Agreement, “Good Reason” shall mean a
separation from employment occurring no later than two years following the
initial existence of one or more of the following conditions arising without the
consent of the Executive:

 
(i)  
any action by the Company, including the assignment to the Executive of any
duties inconsistent in any material respect with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 4(a) of this Agreement,
which results in a material diminution in the Executive’s position, authority,
duties or responsibilities; or

 
(ii)  
any material failure by the Company to comply with any of the provisions of
Section 4(b)(i) and (ii) of this Agreement; or

 
(iii)  
any material change in the geographic location at which the Executive must
perform services to the Company.

 
In each case described above, in order to constitute “Good Reason,” the
Executive shall be required to give notice to the Company of the existence of
the condition within 90 days after the initial existence of the condition (the
failure to timely give such notice shall negate the existence of such condition
as a condition giving rise to a “Good Reason” termination), which notice shall
give the Company 30 days within which to remedy the condition and which, if so
remedied, will negate the existence of the condition as a condition giving rise
to a “Good Reason” termination.  Notwithstanding anything herein to the
contrary, the Executive shall not be deemed to have consented to any condition
described in this Section 5(c) unless such consent is in writing.
 
(d)  
Without Cause.  The Executive’s employment may be terminated by the Company
other than as a result of the Executive’s death or Disability and other than for
Cause, which termination (if it occurs at any time other than upon a Change of
Control) shall be referred to for purposes of this Agreement as a termination
“Without Cause”.

 
(e)  
Notice of Termination.  Any termination (i) by the Company for Cause, (ii) by
the Company without Cause, (iii) by the Executive for Good Reason, or (iv) by
the Company upon a Change of Control shall be communicated by Notice of
Termination to the other party hereto given in accordance with this
Agreement.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 30
days after the giving of such notice).  The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 
(f)  
Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated (A) by the Company for Cause, (B) by the Executive for
Good Reason, (C) by the Company upon the occurrence of a Change of Control, or
(D) by the Company Without Cause, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, and (ii) if
the Executive’s employment is terminated by reason of death or Disability, the
date of death of the Executive or the Disability Effective Date, as the case may
be.

 
6.  
Obligations of the Company upon Termination.

 
(a)  
Termination by the Company Without Cause or by the Executive for Good
Reason.  If, during the Employment Period, the Company shall terminate the
Executive’s employment Without Cause or the Executive shall terminate the
Executive’s employment for Good Reason:

 
(i)  
Subject to Sections 6(a)(v) and (vi), the Company shall pay to the Executive in
a lump sum in cash within 30 days after the Date of Termination the aggregate of
the following amounts:

 
A.  
the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (i) the Recent Annual Bonus and (ii) the Annual Bonus paid or payable,
including any bonus or portion thereof which has been earned but deferred (and
annualized for any year consisting of less than 12 full months or during which
the Executive was employed for less than 12 full months), for the most recently
completed Bonus Year during the Employment Period for which an Annual Bonus was
payable, if any (such higher amount being referred to as the “Highest Annual
Bonus”) and (y) a fraction, the numerator of which is the number of days in the
Bonus Year in which the termination of employment occurs through the Date of
Termination and the denominator of which is 365 and (3) any accrued vacation pay
to the extent not theretofore paid (the sum of the amounts described in clauses
(1), (2) and (3) shall be hereinafter referred to for purposes of this Agreement
as the “Accrued Obligations”); and

 
B.  
the amount equal to the product of (1) three and (2) the sum of the Executive’s
(x) Annual Base Salary and (y) Highest Annual Bonus (hereinafter referred to for
purposes of this Agreement as the “Severance Obligations”);

 
(ii)  
subject to the provisions of Section 6(f) below, for three years after the Date
of Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue health
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4(b)(iv) of this Agreement if the
Executive’s employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time during such three-year period with
respect to other peer executives of the Company and its affiliated companies and
their families, provided, however, that if the Executive becomes employed with
another employer who provides health plans, the health benefits described herein
shall be secondary to those provided under such other plans during such
applicable period of eligibility.  For purposes of determining eligibility (but
not the time of commencement of benefits) of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until three years after the Date of
Termination and to have retired on the last day of such period.  Notwithstanding
the foregoing, the cost of the benefits to be provided under this Section
6(a)(ii) borne by the Company will be reported to the applicable tax authorities
as taxable income to the Executive to the extent necessary to avoid tax
penalties to either the Executive or the Company.  The benefits described in
this clause (ii) and the extent to which the Executive is entitled to such
benefits shall be hereinafter referred to for purposes of this Agreement as the
“Welfare Benefits”;

 
(iii)  
the Company shall, at its sole expense as incurred, provide the Executive with
reasonable outplacement services directly related to the Executive’s termination
of services to the Company, the provider of which shall be selected by the
Executive in his sole discretion, for a period ending no later than the last day
of the second taxable year of the Company following the Company’s taxable year
in which the Date of Termination occurs, provided that any reimbursement by the
Company of such expense must be paid no later than the end of the third taxable
year of the Company following the taxable year of the Company in which the
Executive’s termination of employment occurs.  The reimbursement for
outplacement services described in this clause (iii), including the restrictions
on reimbursement set forth herein, shall be referred to for purposes of this
Agreement as the “Outpatient Assistance Benefit”; and

 
(iv)  
to the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive all other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy, practice, contract or agreement of the Company and its affiliated
companies (other than this Agreement), which amounts or benefits shall be paid
or provided in accordance with the terms of such plan, program, policy,
practice, contract or agreement (such other amounts and benefits shall be
hereinafter referred to for purposes of this Agreement as the “Other Benefits”).

 
(v)  
In the event that during the Employment Period (A) the Executive’s employment is
terminated by the Company Without Cause or by the Employee for Good Reason and
(B) the Company has securities which are publicly traded on an “established
securities market” and the Executive is a “specified employee,” in each case
within the meaning of Section 409A of the Code, as of the Date of Termination,
then notwithstanding the preceding provisions of this Section 6(a), the payments
and benefits to be made or provided to the Executive pursuant to clauses (i)B.
and clauses (ii) and (iv) of this Section 6(a) prior to the date which is six
months and one day after the Date of Termination shall not exceed the sum of (X)
two times the lesser of (1) the Executive’s annualized salary for the Company’s
taxable year in which the Date of Termination occurs, or (2) the amount
described in Section 401(a)(17) of the Code for the calendar year in which the
Date of Termination occurs (the “Termination Year”), plus (Y) the applicable
dollar amount under Section 402(g)(1)(B) of the Code for the Termination Year,
plus (Z) the medical and dental benefits to be provided in accordance with
Section 4(b)(iv) of this Agreement (collectively, the “Permitted Payments”).  To
the extent that the preceding provisions of this Section 6(a) would require
payment to the Executive during the six month period commencing on the Date of
Termination of any amount in excess of the Permitted Payments, such excess shall
be paid to the Executive (without interest) on the date that is six months plus
one day after the Date of Termination.  The provisions of this clause (v) shall
apply only in the event and to the extent necessary to prevent the imposition of
any accelerated or additional tax under Section 409A of the Code.

 
(vi)  
To the extent required by Section 409A of the Code, the benefits under Section
6(a)(i) shall only be paid in a lump sum if the termination of the Executive’s
employment by the Company Without Cause or by the Executive for Good Reason
occurs within two years after a Change of Control that constitutes a “change in
control event” within the meaning of Section 409A and shall otherwise be paid to
the Executive at the time and in accordance with the provisions of any other
separation pay plan of the Company offering involuntary termination benefits to
the Executive with which the provisions of this Section 6(a)(i) are subject to
aggregation pursuant to Section 409A of the Code.

 
(b)  
Death.  If the Executive’s employment is terminated by reason of the Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits.  Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days after the Date of Termination.  With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Section 6(b) only shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.

 
(c)  
Disability.  If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to the Executive in a lump sum in
cash within 30 days after the Date of Termination.  With respect to the
provision of Other Benefits, the term “Other Benefits” as utilized in this
Section 6(c) only shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and its
affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding Effective
Date or, if more favorable to the Executive and/or the Executive’s family, as in
effect on the Disability Effective Date with respect to other peer executives of
the Company and its affiliated companies and their families.

 
(d)  
For Cause.  If the Executive’s employment is terminated during the Employment
Period by the Company for Cause, this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay to the Executive
within 30 days after the Date of Termination (i) his Annual Base Salary through
the Date of Termination, and (ii) the Other Benefits, in each case to the extent
theretofore unpaid.

 
(e)  
Termination by Executive Other than for Good Reason.  If the Executive
voluntarily terminates his employment during the Employment Period, excluding a
termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations and the timely
payment or provision of Other Benefits.  In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days after the
Date of Termination and all Other Benefits shall be timely paid to the Executive
in accordance with the terms of the appropriate plan, program, practice or
policy.

 
(f)  
Special Rules for In-Kind Benefits or Reimbursements.  For purposes of Section
6(a)(ii), the provision of Welfare Benefits in kind to the Executive and/or the
Executive’s family or the provision of reimbursement to the Executive therefor
shall be subject to the following conditions:  (i) the expenses eligible for
reimbursement and the in-kind benefits to be provided are objectively
determinable and non-discretionary under applicable plans and programs of the
Company; (ii) the amount of expenses eligible for reimbursement or in-kind
benefits provided during the Executive’s taxable year may not affect the
expenses eligible for reimbursement or in-kind benefits to be provided to the
Executive in any other taxable year; (iii) the reimbursement of an eligible
expense must be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred; and (iv) the right
to reimbursement or in-kind benefits may not be subject to liquidation or
exchange for another benefit.  The provisions of this subsection (f) shall apply
only in the event and to the extent necessary to prevent the imposition of any
accelerated or additional tax under Section 409A of the Code.

 
7.  
Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other contract or
agreement with the Company or any of its affiliated companies.  Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any contract or agreement with
the Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.

 
8.  
Full Settlement.  The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.  The Company agrees to
pay as incurred, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the “Applicable
Federal Rate” provided for in Section 7872(f)(2)(A) of the Code.

 
9.  
Certain Reductions of Payments.

 
(a)  
Anything in this Agreement to the contrary notwithstanding, in the event that
the Accounting Firm (as defined in Section 9(e)) shall determine that receipt of
all Payments (as defined in Section 9(e)) would subject the Executive to tax
under Section 4999 of the Code, the Accounting Firm shall determine whether some
amount of Agreement Payments (as defined in Section 9(e)) meets the definition
of “Reduced Amount” (as defined in Section 9(e)).  If the Accounting Firm
determines that there is a Reduced Amount, then the aggregate Agreement Payments
shall be reduced to such Reduced Amount.

 
(b)  
If the Accounting Firm determines that the aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof, and the
Executive may then elect, in his sole discretion, which and how much of the
Agreement Payments shall be eliminated or reduced (as long as after such
election the Present Value (as defined in Section 9(e)) of the aggregate
Agreement Payments equals the Reduced Amount); provided that the Executive shall
not be permitted to elect to reduce any Agreement Payment that constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
and shall advise the Company in writing of his or her election within ten days
of his or her receipt of notice.  If no such election is made by the Executive
within such ten-day period or if the election made by the Executive within such
ten-day period does not sufficiently reduce the Agreement Payments to the
Reduced Amount, the Company shall reduce the Agreement Payments (or, the
remaining Agreement Payments) in the following order: (1) by reducing benefits
payable pursuant to Section 6(a)(i)(B) of the Agreement, then (2) by reducing
amounts payable pursuant to Section 6(a)(ii) of the Agreement, then (3) by
reducing amounts payable pursuant to Section 6(a)(iii) of the Agreement, and
then (4) by reducing amounts payable pursuant to Section 6(a)(iv) of the
Agreement.  All determinations made by the Accounting Firm under this Section 9
shall be binding upon the Company and the Executive and shall be made within 60
days of the Executive’s Date of Termination.  In connection with making
determinations under this Section 9, the Accounting Firm shall take into account
the value of any reasonable compensation for services to be rendered by the
Executive before or after the Change of Control, including any noncompetition
provisions that may apply to the Executive and the Company shall cooperate in
the valuation of any such services, including any noncompetition provisions.

 
(c)  
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Agreement Payments will have been made by the Company which should
not have been made (“Overpayment”) or that additional Agreement Payments which
will have not been made by the Company could have been made (“Underpayment”), in
each case, consistent with the calculation of the Reduced Amount hereunder.  In
the event that the Accounting Firm, based upon the assertion of a deficiency by
the Internal Revenue Service against either the Company or the Executive that
the Accounting Firm believes has a high probability of success, determines that
an Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of the Executive shall be repaid by the Executive
to the Company together with interest at the Applicable Federal Rate provided
for in Section 7872(f)(2) of the Code; provided, however, that no such repayment
shall be required if and to the extent such payment would not either reduce the
amount on which the Executive is subject to taxation under Section 1 and Section
4999 of the Code or generate a refund of such taxes.  In the event that the
Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive together
with interest at the Applicable Federal Rate provided for in Section 7872(f)(2)
of the Code.

 
(d)  
All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 9 shall be borne by the Company.

 
(e)  
The following terms shall have the following meanings for purposes of this
Section 9:

 
(i)  
A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise;

 
(ii)  
“Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section 9);

 
(iii)  
“Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Sections 1, 3121 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year(s);

 
(iv)  
“Accounting Firm” shall mean the independent registered public accounting firm
retained by the Company immediately prior to the Effective Date;

 
(v)  
“Present Value” of a Payment shall mean the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the excise tax under Section 4999 of the Code will apply to such
Payment; and

 
(vi)  
“Reduced Amount” shall mean the amount of Agreement Payments that (x) has a
Present Value that is less than the Present Value of all Agreement Payments and
(y) results in aggregate Net After-Tax Receipts for all Payments that are
greater than the Net After-Tax Receipts for all Payments that would result if
the aggregate Present Value of Agreement Payments were any other amount that is
less than the Present Value of all Agreement Payments.

 
10.  
Restrictive Covenants.

 
(a)  
Confidential Information.  The Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this
Agreement).  After termination of the Executive’s employment with the Company,
the Executive shall not, without prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 10(a) constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.  This Section 10(a)
shall survive the termination or expiration of this Agreement.

 
(b)  
Noncompetition.  In consideration for the Company entering into this Agreement,
including without limitation in respect of the payments set forth in Section 6
of this Agreement, the Executive agrees that, during the one-year period
following (i) any voluntary termination of the Executive’s employment other than
for Good Reason or (ii) any termination of the Executive’s employment on or
before October 1, 2016 that entitles the Executive to receive the severance
benefits payable under Section 6(a), the Executive shall not engage in
Competition (as defined below).  The Executive shall be deemed to be engaging in
“Competition” if the Executive, directly or indirectly, in any jurisdiction in
which the Company or any of its affiliates conducts business, owns, manages,
operates, controls, or participates in the ownership, management, operation, or
control of or provides services as an officer, employee, partner, director,
consultant, or otherwise in respect of  any business (whether through a
corporation or other entity) that is engaged in the development, manufacture,
and sale (other than at the retail level) of branded drug products and that is
in material and direct competition with any of the five products that, over the
four fiscal quarters immediately preceding the Executive’s date of termination
of employment, accounted for the greatest amount of revenues for the Company or
any of its affiliates, taken as a whole.  Ownership for personal investment
purposes only of less than 2% of the voting stock of any publicly held
corporation or less than 5% of any privately held business (without any other
involvement in the management or operation of such business) shall not
constitute a violation hereof.

 
(c)  
Enforcement; Remedies.  The Executive understands that the provisions of this
Section 10 do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, are reasonable limitations
as to scope and duration, and are not unduly burdensome to the Executive.  The
Executive further agrees that the Company would be irreparably harmed by any
actual or threatened breach of the covenants set forth in this Section 10 and
that, in addition to any other remedies at law, including money damages and the
right to withhold payments otherwise due to the Executive, the Company shall be
entitled to seek a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining the Executive from any actual or threatened
breach of this Section 10 in any court that may have competent jurisdiction over
the matter.  With respect to any provision of this Section 10 finally determined
by a court of competent jurisdiction to be unenforceable, the Executive hereby
agrees that a court shall reform such provisions, including the duration or
scope of such provisions, as the case may be, so that they are enforceable to
the maximum extent permitted by law.  If any of the covenants set forth in this
Section 10 are determined to be wholly or partially unenforceable in any
jurisdiction, such determination shall not be a bar to or in any way diminish
the rights of the Company to enforce any such covenant in any other
jurisdiction.

 
11.  
Termination of Change of Control Agreements.  At any time during the period
commencing 30 days preceding and ending 12 months following a Change of Control,
the Company, by irrevocable action of its Board of Directors, may elect to
terminate this Agreement and all other similar agreements then in effect and
that would be considered as a single plan for purposes of Treasury Regulations
Section 1.409A-3(j)(4)(ix)(B) (collectively, the “Change of Control
Agreements”), so that under the terms of such termination all employees
(including the Executive) who are parties to then effective Change of Control
Agreements will receive the compensation and benefits specified by the terms of
such Agreements.  In the event of such a termination of the Change of Control
Agreements at any time that this Agreement is in effect, the Executive shall be
entitled to the payments and benefits set forth in Section 6(a) hereof.

 
12.  
Limited Right of the Company to Accelerate Payments or Benefits.  Except as
otherwise provided herein, the Company may not accelerate the payment of any
benefits or amounts that constitute “deferred compensation” for purposes of
Section 409A of the Code (as in effect at the time of such acceleration), except
that the Company may accelerate the time or schedule of a payment hereunder and
a payment hereunder may be made at any time that the provisions of this
Agreement fail to meet the requirements of Section 409A of the Code and the
Treasury Regulations thereunder, but not to exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
Section 409A of the Code and the Treasury Regulations thereunder.

 
13.  
Successors.

 
(a)  
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assigned by the Executive otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representative.

 
(b)  
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 
(c)  
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean Forest Laboratories, Inc. with respect to the
period prior to the Effective Date and Forest Laboratories, Inc. or any
successor to its business and/or assets for the period on or after the Effective
Date.

 
14.  
Miscellaneous.

 
(a)  
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without reference to principles of conflict of laws.  The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 
(b)  
All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 
If to the Executive:
             Brenton L. Saunders
             c/o Forest Laboratories, Inc.
             909 Third Avenue
             New York, New York  10022
            
             If to the Company:
 
Forest Laboratories, Inc.
             Attention:  Senior Vice President – General Counsel
             909 Third Avenue
             New York, New York  10022

             or to such other address as either party shall have furnished to
the other in writing in accordance herewith.  Notice and communications shall be
effective when actually received by addressee.
 
(c)  
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 
(d)  
The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 
(e)  
The Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

 
(f)  
The Executive and the Company acknowledge that, except as may otherwise be
provided under any written agreement between the Executive and the Company, the
employment of the Executive by the Company is “at will” and, subject to Sections
1(a) and 6(a) hereof, prior to the Effective Date, the Executive’s employment
and/or this Agreement may be terminated by either the Executive or the Company
at any time prior to the Effective Date, in which case the Executive shall have
no further rights under this Agreement.  From and after the Effective Date, this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof, including but not limited to any agreement between
the Company and the Executive pursuant to which Executive is entitled to
continuation or severance benefits.

 
(g)  
The date for payments payable under this Agreement shall be determined in
accordance with the terms of this Agreement and shall not be subject to direct
or indirect designation by the Executive.

 
(h)  
Each payment under this Agreement shall be treated as a separate payment for
purposes of Code Section 409A.

 
 

 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
 
EXECUTIVE
 
 /s/ Brenton L.
Saunders                                                                
Brenton L. Saunders
 


 
FOREST LABORATORIES, INC.
 
By: /s/ Francis I. Perier,
Jr.                                                                
 
Name:
Francis I. Perier, Jr.

 
Title:
Executive V.P, Finance & Administration and Chief Financial Officer

 

